Name: Commission Regulation (EEC) No 1701/80 of 30 June 1980 laying down the scope of the export refunds on cereals and on certain categories of wheat or rye flour, groats and meal fixed by Regulations (EEC) No 289/80, (EEC) No 487/80, (EEC) No 576/80, (EEC) No 741/80 and (EEC) No 1006/80
 Type: Regulation
 Subject Matter: trade policy;  plant product;  distributive trades;  foodstuff
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 166/93 COMMISSION REGULATION (EEC) No 1701/80 of 30 June 1980 laying down the scope of the export refunds on cereals and on certain categories of wheat or rye flour, groats and meal fixed by Regulations (EEC) No 289/80 , (EEC) No 487/80 , (EEC) No 576/80 , (EEC) No 741/80 and (EEC) No 1006/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES, apply in the case of the special supplies listed in Article 3 of Regulation (EEC) No 192/75 and Article 5 of Regulation (EEC) No 2730/79 if the interested parties so request and produce the necessary evidence ; whereas this provision must cover opera ­ tions carried out since Regulations (EEC) No 289/80 , (EEC) No 487/80 , (EEC) No 576/80, (EEC) No 741 /80 and (EEC) No 1006/80 began to apply ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1 547/79 (2 ), and in particular Article 16 (2) thereof, Whereas Article 7 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3) allows for the amount of the refund to be varied according to destination ; Whereas Article 3 of Commission Regulation (EEC) No 192/75 of 17 January 1975 laying down detailed rules for the application of export refunds in respect of agricultural products (4) and Article 5 of Commis ­ sion Regulation (EEC) No 2730/79 (5 ) provide that certain deliveries made on the territory of the Commu ­ nity for special purposes shall be treated as exports from the Community ; HAS ADOPTED THIS REGULATION : Article 1 Suppliers of the special supplies listed in Article 3 of Regulation (EEC) No 192/75 and Article 5 of Regula ­ tion (EEC) No 2730/79 shall , if they so request and produce the necessary evidence, receive the refunds fixed in respect of third countries other than the USSR in Regulations (EEC) No 289/80 , (EEC) No 487/80 , (EEC) No 576/80 , (EEC) No 741 /80 and (EEC) No 1006/80 . Whereas by Regulations (EEC) No 289/80 (6), (EEC) No 487/80 (7), (EEC) No 576/80 (8), (EEC) No 741 /80 (9) and (EEC) No 1006/80 ( 10), the Commission fixed the export refunds on cereals and on wheat or rye flour, groats and meal ; whereas those Regulations set refund amounts for exports to certain countries other than the USSR ; Article 2Whereas the refunds fixed by those Regulations in respect of third countries other than the USSR should This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 188 , 26 . 7 . 1979, p. 1 . (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 78 . (" OJ No L 25, 31 . 1 . 1975, p. 1 . (5 ) OJ No L 317, 12 . 12 . 1979, p. 1 . (&lt; ¢) OJ No L 31 , 7 . 2. 1980, p. 18 . ( 7) OJ No L 56, 28 . 2 . 1980, p. 25 . (8) OJ No L 62, 7 . 3 . 1980, p. 25 . (9) OJ No L 83, 28 . 3 . 1980, p. 55 . ( 10) OJ No L 107, 25 . 4 . 1980, p. 35 . It shall apply to exports as specified in Article 1 made from 8 February 1980 onwards . No L 166/94 Official Journal of the European Communities 1 . 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1980 . For the Commission Finn GUNDELACH Vice-President